Title: To Thomas Jefferson from James Innes, 19 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburg, April 19th. 6. o’Clock.

Since I received the enclosed I am just informed by an officer at Burwells ferry, that there are opposite that place 9. flatt bottomed Boats fully manned. Two armed ships a Brig and a schooner—more in sight. I am preparing to take the most expedient measures my poor Judgment dictates for the honor and Service of the State. I will not fail to acquaint of every material contingency.
I am with every sentiment of Respect yr Excellency’s obt Sv:,

Jas Innes Colo Commt

